        Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 1 of 8



 1 James J. Foster
   jfoster@princelobel.com
 2 Aaron S. Jacobs (CA No. 214953)
   ajacobs@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Telephone: 617-456-8000
 5 Facsimile: 617-456-8100

 6 Matthew D. Vella (CA No. 314548)
   mvella@princelobel.com
 7 PRINCE LOBEL TYE LLP
   410 Broadway Avenue, Suite 180
 8 Laguna Beach, CA 92651

 9 ATTORNEYS FOR THE PLAINTIFFS
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
   UNILOC 2017 LLC; and UNILOC                    Case Nos. 3:18-cv-00360-WHA
13 LUXEMBOURG, S.A.,                                        3:18-cv-00363-WHA
                                                            3:18-cv-00365-WHA
14                Plaintiffs,                               3:18-cv-00572-WHA
15         v.
                                                  PLAINTIFFS’ NOTICE OF MOTION
16 APPLE INC.,                                    AND MOTION, PURSUANT TO CIVIL
                                                  LOCAL RULE 7-9(a), FOR LEAVE TO
17                Defendant.                      FILE A MOTION FOR
                                                  RECONSIDERATION OF THE
18                                                COURT’S JANUARY 17, 2019, ORDER
                                                  RE SEALING OF ORDER ON MOTION
19                                                TO DISMISS AND MOTION TO JOIN
                                                  PARTY, AND ORDER RE
20                                                ADMINISTRATIVE MOTIONS TO FILE
                                                  UNDER SEAL AND MOTION TO
21                                                INTERVENE
22

23

24

25

26
27

28
            Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 2 of 8



 1             PLEASE TAKE NOTICE THAT, pursuant to Civil Local Rule 7-9(a), Plaintiffs, Uniloc 2017
 2 LLC and Uniloc Luxembourg, S.A., (collectively, “Uniloc”), respectfully move for leave to file the

 3 attached Motion for Reconsideration of the Court’s January 17, 2019, Order re Sealing of Order on

 4 Motion to Dismiss and Motion to Join Party, Dkt. No. 158, and Order Re Administrative Motions to

 5 File Under Seal and Motion to Intervene, Dkt. No. 159.1 The instant Motion and the reconsideration

 6 requested apply to all of the above-captioned cases.

 7             Defendant Apple Inc. (“Apple”) informed Uniloc that Apple does not oppose this motion for
 8 leave to file a motion for reconsideration.

 9             Third-party Electronic Frontier Foundation (“EFF”) informed Uniloc that EFF does not
10 oppose the motion for leave to file a motion for reconsideration.

11 I.          EVENTS LEADING UP TO JANUARY 17, 2019
12             On Thursday, October 25, 2018, Apple moved to dismiss these cases for lack of subject
13 matter jurisdiction, arguing that a series of transactions various Uniloc entities used to allocate their

14 rights in the patents-in-suit left no party at all with constitutional standing to sue. See Dkt. No. 135.

15 Accompanying this substantive motion was Apple’s Administrative Motion to Seal, wherein Apple

16 sought to seal portions of its memorandum and most of the exhibits submitted therewith. See Dkt.

17 No. 134. Uniloc had no advance notice of the contents of the brief and identity of the exhibits.

18             Four days later, on Monday, October 29, 2018, pursuant to Civil Local Rule 79-5(e)(1),
19 Uniloc submitted a declaration in support of Apple’s motion to seal and redact more than 150 pages

20 that accompanied Apple’s motion to dismiss. See Dkt. No. 137.

21             On November 12, 2018, Uniloc opposed Apple’s motion to dismiss, see Dkt. No. 142, and
22 similarly sought to seal portions of its memorandum and several exhibits submitted therewith, see

23 Dkt. No. 141. Apple filed its reply on November 27, 2018, see Dkt. No. 147, and again sought to

24 seal the memorandum and several exhibits, see Dkt. No. 146.

25             On December 26, 2018, in a case in Delaware involving one of the same patents, Motorola
26 Mobility, LLC (“Motorola”), filed a nearly identical motion to dismiss. See Uniloc USA, Inc. v.
27 Motorola Mobility, LLC, C.A. No. 17-1658 (CFC), Dkt. No. 58 (Dec. 26, 2018). Motorola

28   1
         For the sake of simplicity, all docket citation herein are to Case No. 3:18-cv-00360-WHA.
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR    1                          CASE NOS. 3:18-CV-00360-WHA,
         LEAVE TO FILE MOTION FOR RECONSIDERATION                          -00363-WHA, -00365-WHA & -00572-WHA
            Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 3 of 8



 1 submitted with that motion nearly all of the same exhibits that Apple submitted with Apple’s

 2 motion. Id., Dkt. Nos. 58-1 to 58-3 (combined sealed exhibits).2 Motorola’s exhibits were

 3 accepted under seal.

 4             On January 9, 2019, just one day before this Court heard oral arguments on Apple’s motion
 5 to dismiss, third-party Electronic Frontier Foundation (“EFF”) moved to intervene for the purpose

 6 of opposing the parties’ motions to seal. See Dkt. No. 152.

 7             On January 17, 2019, four days before Uniloc’s deadline to respond to EFF’s motion to
 8 intervene, this Court denied Apple’s motion to dismiss and granted Uniloc’s earlier motion to join

 9 Uniloc 2017 as a party. See Dkt. No. 157 (“Order on Motion to Dismiss”). The Court also issued
10 an order sealing the Order on Motion to Dismiss for two weeks, pending appellate review. See Dkt.

11 No. 158 (“Order re Sealing of Order”). Finally, the Court denied Uniloc and Apple’s motions to

12 seal with respect to the motion to dismiss, granted EFF’s motion to intervene as to appellate review

13 only and otherwise denied EFF’s motion to intervene. See Dkt. No 159 (“Order on Motions to File

14 Under Seal”).

15 II.         EVENTS SINCE JANUARY 17, 2019
16             Following the Court’s January 17 Orders, non-party Fortress Credit Co. LLC (“Fortress”)
17 retained counsel to address its concerns regarding publication of information contained in some of

18 the materials the parties previously sought to seal. In light of EFF’s motion to intervene and the

19 Court’s January 17 Orders, counsel for Fortress and Uniloc thereafter reviewed all of the materials

20 that were the subject of the parties’ motions to seal, with the intent of identifying those portions of

21 the documents that could be made public without vitiating their—and over one-hundred other third

22 parties’—trade secrets. Counsel for Fortress and Uniloc then spoke with counsel for EFF and

23 Apple, and provided them with all of the retrenched redactions.

24             For example, approximately two-third of Apple’s opening memorandum was redacted by
25 Apple, based upon information that Uniloc had designated as confidential. But, after further

26
    This includes, for example, an identical “Timeline and Summary of Division of Rights” that both
     2

27 Apple and Motorola submitted as Appendix A to their respective motions. Common exhibits that
   both Apple and Motorola submitted include, inter alia, the following sealed documents in the
28 docket of Case No. 3:18-cv-00360-WHA: Nos. 135-2, 135-5, 135-6, 135-7, 135-8, 135-11, 135-12,
   135-13 and 135-14. Each of these nine documents was accepted under seal in the Motorola case.
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR   2                           CASE NOS. 3:18-CV-00360-WHA,
         LEAVE TO FILE MOTION FOR RECONSIDERATION                          -00363-WHA, -00365-WHA & -00572-WHA
            Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 4 of 8



 1 review, Uniloc proposes to redact just eight total phrases, each spanning between one to five words.

 2 The remaining redactions in this memorandum relate to specific dollar figures and financial terms

 3 from Fortress and Uniloc’s agreements, or licensing income to Uniloc. Uniloc also reviewed the

 4 Court’s Order on Motion to Dismiss, and identified four particular terms—each, again, a monetary

 5 figure—that it proposed to redact, with the rest made public. To expedite the public’s access to the

 6 Court’s Order on Motion to Dismiss, on February 1, 2019, Uniloc filed an unopposed

 7 administrative motion to file a version of that Order with just the four, short redactions. See Dkt.

 8 No. 164. Of course, by the simple of act of filing the Unopposed Administrative Motion to File

 9 Redacted Document on the Public Record, Dkt. No. 164, with just the four short redactions, that
10 document was entered onto the public and is now available to the public.

11             On January 29, 2019, Uniloc filed an unopposed administrative motion for a brief stay of
12 the Court’s Order re Sealing of Order and Order on Motions to File Under Seal, see Dkt. No. 162,

13 which motion the Court granted on January 30, 2019, see Dkt. No. 163. Pursuant to that Order:

14                    The two orders regarding sealing were extended to thirty days from the date of those
15                     Orders, during which time Uniloc might either seek appellate review or request leave
                       to move for reconsideration under Civil Local Rule 7-9.
16
                      If Uniloc were to file an appeal, then the materials shall remain under seal until the
17                     appellate process is complete.
18                    If Uniloc were to file a motion for leave to file a motion for reconsideration—as it
                       does here—then the materials shall remain under seal for two weeks after this Court
19
                       either denies such motion for leave or, if granted, two weeks after this Court rules
20                     upon such motion for reconsideration.

21             Finally, one of the documents submitted by Apple requires particular attention. This

22 document is a loan and shares-purchase agreement between Uniloc and Fortress. See Dkt. No. 135-
     3
23 2. The exhibit Apple submitted is twenty-six pages long, and both Uniloc and Fortress concluded

24 that most of it may be made public; there are just five proposed redactions across the first twenty-

25 three pages, covering highly confidential financial terms.

26
     3
27  The complete name of the document is the Conformed Revenue Sharing and Note and Warrant
   Purchase Agreement between Uniloc USA, Inc., Uniloc Luxembourg S.A., Uniloc Corporation
28 PTY Limited, D/A Investment Holdings LLC, and Fortress Credit Co LLC, dated December 30,
   2014, as amended February 24, 2015, May 27, 2016 and May 15, 2017.
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR      3                           CASE NOS. 3:18-CV-00360-WHA,
         LEAVE TO FILE MOTION FOR RECONSIDERATION                             -00363-WHA, -00365-WHA & -00572-WHA
            Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 5 of 8



 1             However, in addition to the confidential financial terms, this Uniloc-Fortress document at
 2 Dkt. No. 135-2 includes, over the last three pages, confidential and proprietary information of more

 3 than one-hundred third-parties to this litigation. In particular, these last three pages include a list of

 4 109 licenses into which Uniloc had entered between 2010 and mid-2017. See id. at 24-26. This list

 5 specifically discloses the third-party licensees’ names, the dates of the licenses and the amounts

 6 paid for each license. Each such set of information is covered by a separate agreement. And, each

 7 such separate agreement includes a confidentiality provision, wherein both Uniloc and the

 8 licensee—a third-party to the current litigation—declare that the information contained therein is

 9 proprietary and confidential.4 In other words, the Court’s order would disclose the proprietary and
10 confidential information of more than one-hundred third-parties to this litigation. As such,

11 Uniloc’s counsel reviewed the licenses at issue; identified the contact person(s) for each third-party;

12 and sent letters to each, asking for their input as to whether they object to their information being

13 made public. Thus far, a substantial majority of those who have responded object to any

14 information being disclosed. Many others object to the settlement amounts being disclosed. Uniloc

15 agrees: The confidentiality of this information is vital to these third parties and to Uniloc.

16 Disclosure of it would severely impact all of these entities’ abilities to compete.

17             Notably, though, even with the redactions now proposed, somewhere on the order of 95% of
18 the previously sealed materials would now be made public, and made publicly almost immediately

19 upon this Court’s order granting the proposed motion for reconsideration.

20 III.        LAW
21             Civil Local Rule 7-9(a) provides that “[b]efore the entry of a judgment adjudicating all of
22 the claims and the rights and liabilities of all the parties in a case, any party may make a motion

23 before a Judge requesting that the Judge grant the party leave to file a motion for reconsideration of

24 any interlocutory order on any ground set forth in Civil L.R. 7-9(b).” Civil Local Rule 7-9(b), in

25 turn, states:

26
27   4
    Two of the 109 settlements were finalized by email, without formal settlement agreements.
28 Although  the emails do not include explicit confidentiality provisions, those settlements were
   entered into in the course of litigation, and the related cases included protective orders.
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR     4                          CASE NOS. 3:18-CV-00360-WHA,
         LEAVE TO FILE MOTION FOR RECONSIDERATION                           -00363-WHA, -00365-WHA & -00572-WHA
         Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 6 of 8



 1          Form and Content of Motion for Leave. A motion for leave to file a motion for
            reconsideration must be made in accordance with the requirements of Civil L.R. 7-9.
 2          The moving party must specifically show reasonable diligence in bringing the
 3          motion and one of the following:

 4          (1)     That at the time of the motion for leave, a material difference in fact or law
                    exists from that which was presented to the Court before entry of the
 5                  interlocutory order for which reconsideration is sought. The party also must
                    show that in the exercise of reasonable diligence the party applying for
 6                  reconsideration did not know such fact or law at the time of the interlocutory
                    order; or
 7

 8          (2)     The emergence of new material facts or a change of law occurring after the
                    time of such order; or
 9
            (3)     A manifest failure by the Court to consider material facts or dispositive legal
10                  arguments which were presented to the Court before such interlocutory order.
11 IV.      DISCUSSION
12          The above-captioned cases between Uniloc and Apple are currently stayed, pending IPRs of

13 several of the patents-in-suit. As such, there has been no “entry of a judgment adjudicating all of

14 the claims and the rights and liabilities of all the parties in a case,” and so the instant motion for

15 leave is timely. Civ. L.R. 7-9(a). It is also made within the period set by this Court’s Order

16 granting a brief stay of the publication of the sealed documents. See Dkt. No. 163.

17          This motion for leave is made pursuant to subsections 7-9(b)(1) and (2) of the Civil Local

18 Rules. In particular, EFF’s moved to intervene after all of the briefing was completed and just one

19 day before oral arguments on the substantive motion. The Court’s Order on Motions to File Under

20 Seal was issued before Uniloc even had the chance to respond to EFF’s motion. Further, this

21 Court’s Order on Motions to File Under Seal lead to a different result than seen in the District of

22 Delaware, where the same documents were accepted under seal with respect to a nearly identical

23 motion. Uniloc recognizes that the law of Third Circuit and the practice of the District of Delaware

24 are different than those of the Ninth Circuit and this Court. As such, Uniloc recognizes that

25 different results were possible between the two courts. But, still, the outcome came as a surprise.

26          In any event, the Court’s Order prompted Uniloc and non-party Fortress to rereview the

27 materials the parties sought to seal. Taking these into account, Uniloc and Fortress identified those

28 portions of the matters submitted under seal that could be made public without (significant) damage

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR        5                           CASE NOS. 3:18-CV-00360-WHA,
     LEAVE TO FILE MOTION FOR RECONSIDERATION                               -00363-WHA, -00365-WHA & -00572-WHA
         Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 7 of 8



 1 to their trade secrets. Uniloc’s counsel also reached out to more than one-hundred third parties

 2 whose confidential and proprietary information will otherwise be disclosed. Approximately forty

 3 third-parties responded—including up through the date of the filing of this motion for leave—and

 4 many asked that Uniloc provide declarations or statements to the Court regarding the harm that

 5 would be caused to them if certain information were made public. Reconsideration is therefore

 6 appropriate because the Court did not have the benefit of information from all of these non-parties

 7 and third parties. See, e.g., Oracle America, Inc. v. Google Inc., No. 10-cv-03561-WHA (DMR) at

 8 5 (C.D. Cal. Mar. 21, 2016) (ECF No. 1541) (granting reconsideration based on newly presented

 9 declaration and finding good cause to seal non-public information that could pose a risk of
10 competitive harm); see also Apple, Inc. v. Samsung Elecs. Co., No. 11-cv-01846-LHK, 2012 WL

11 694745, at *1-2 (N.D. Cal. Mar. 1, 2012) (granting motion for reconsideration of denial of sealing

12 motion after further submissions demonstrated that information, if publically disclosed, would put

13 party at competitive business disadvantage). As will be discussed more fully in Uniloc’s motion for

14 reconsideration, the proposed retrenchment is significant.

15         It is also worth noting that Local Rule 79-5(e)(1) allowed Uniloc only four days—two of
16 which were over the weekend—within which to review the documents Apple submitted with its

17 motion. And yet, now, even with four weeks to attempt to address the Court’s concerns since

18 January 17, 2019, it has been a stretch to attempt to work with Fortress and the third-parties to

19 identify exactly what should or should not remain under seal. Indeed, responses from third-parties

20 were still coming in the day that this Motion was filed.

21         Finally, should the Court grant the motion for reconsideration, the parties will be able to
22 avoid interlocutory appeal with respect to their motions to seal.

23 V.      CONCLUSION
24         For the reasons set forth above, Uniloc respectfully requests that the Court grant Uniloc
25 leave to file the attached motion for reconsideration.

26
27

28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR      6                          CASE NOS. 3:18-CV-00360-WHA,
     LEAVE TO FILE MOTION FOR RECONSIDERATION                            -00363-WHA, -00365-WHA & -00572-WHA
        Case 3:18-cv-00363-WHA Document 159 Filed 02/15/19 Page 8 of 8



 1   Date: February 15, 2019                       Respectfully submitted,
 2                                                 /s/ Aaron S. Jacobs
                                                   James J. Foster
 3                                                 jfoster@princelobel.com
                                                   Aaron S. Jacobs (CA No. 214953)
 4                                                 ajacobs@princelobel.com
                                                   PRINCE LOBEL TYE LLP
 5                                                 One International Place, Suite 3700
                                                   Boston, MA 02110
 6                                                 617-456-8000
 7                                                 Matthew D. Vella (CA No. 314548)
                                                   mvella@princelobel.com
 8                                                 PRINCE LOBEL TYE LLP
                                                   410 Broadway Avenue, Suite 180
 9                                                 Laguna Beach, CA 92651
10                                                 ATTORNEYS FOR THE PLAINTIFFS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR      7                         CASE NOS. 3:18-CV-00360-WHA,
     LEAVE TO FILE MOTION FOR RECONSIDERATION                           -00363-WHA, -00365-WHA & -00572-WHA
